Case 14-70860-bem   Doc   Filed 01/28/20 Entered 01/28/20 18:10:06   Desc Main
                           Document     Page 1 of 3
Case 14-70860-bem   Doc   Filed 01/28/20 Entered 01/28/20 18:10:06   Desc Main
                           Document     Page 2 of 3
Case 14-70860-bem        Doc     Filed 01/28/20 Entered 01/28/20 18:10:06            Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

         This is to certify that I have served the following parties in this matter with a copy
  of the within and foregoing by, unless otherwise noted, depositing a true and correct
  copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
  follows:

  Mary Ida Townson, Esq.
  Chapter 13 Trustee
  Via Electronic Notice

  Jonathan A. Proctor, Esq.
  Attorney for Debtor
  Via Electronic Notice

  Cheneka Latrice Veals
  13300 Morris Road
  Unit 170
  Alpharetta, GA 30004
                 th
         This 28 day of January, 2020.

                                                        /s/ Marc E. Ripps
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515
  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
